DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 12/15/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant’s argument: The combination of Kummetz and Henry does not teach, suggest, or render obvious… the feature of “wherein the first communication device comprises a digital signal processor that is configured to obtain a plurality of radio frequency (RF) signals from a plurality of communication systems, wherein the plurality of RF signals corresponds to different communication protocols" as recited in amended independent claim 1. 
Kummetz merely describes a Distributed Antenna System that includes multiple Master Units 42a, b that are capable of handling up to six RF bands with up to four service providers per band for Frequency Division Duplexed (FDD) air interfaces and one operator per band for Time Division Duplexed (TDD) air interfaces. However, nowhere does Kummetz describes that the Master Units (42a and 42b) are capable of handling RF signals that corresponds to different communication protocols.

Examiner’s response: Applicant’s arguments are not persuasive, since Kummetz discloses the subject matter in question. In particular, Kummetz discloses Distributed antenna system 50, with master unit 42, is connected to base stations 24a-d of multiple operators (col. 4, ll. 6-9, 16-18), is capable of simultaneously distributing signals between collocated base stations operated by multiple service providers, the signals encompassing multiple RF bands, multiple channels within those bands, and multiple air interface standards (col. 2, ll. 7-18). In this case, each of the “operators” or “service providers” is considered to be a “communication system,” and the different RF bands, channels, and/or air interfaces encompassed by the signals are considered to be different “protocols”. 
 Kummetz properly discloses all the relevant subject matter it is applied to in rejection below. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz et al. (US 8,346,091, hereinafter “Kummetz”) in view of Henry et al. (US 2017/0018831, hereinafter “Henry”).
Regarding claims 1, 2, 4, and 13, Kummetz discloses a communication system (Fig. 3), comprising:
a first communication device at a first location (master unit 42, Fig. 3, co-located with base station 24, Fig. 2A, col. 3, ll. 49-50); and
a plurality of repeater devices that are arranged at a plurality of different locations and are communicatively coupled in a cascaded structure over wired mediums (remote units 44a-44d, cascaded via wired mediums 60a, Fig. 3, remote units 44 are at different locations, see Fig. 2A with remote units 44 in non-overlapping arrangements, this is also implicit since they are positioned to optimize coverage, col. 4, ll. 26-27), 
wherein the first communication device comprises a digital signal processor (master unit controller 74, configures and controls other blocks of master unit 42, Fig. 4, col. 7, ll. 3-5) that is configured to:
obtain a plurality of radio frequency (RF) signals from a plurality of communication systems, wherein the plurality of RF signals corresponds to different 
merge the obtained plurality of RF signals corresponding to different communication protocols into a combined signal (master unit 42 combines the downlink signal 58 from up to four base stations 24a-d for each RF band 57, col. 4, ll. 34-42); and
transmit, through a first wired medium, the combined signal to a first repeater device of the plurality of repeater devices (combined signals transmitted to remote unit 44a via optical link 60a, implemented with fibers 66a,b, col. 5, ll. 15-17),
and wherein the first repeater device at a second location is configured to communicate, over a second wired medium, the combined signal to a second repeater device at a third location of the plurality of different locations (link 60b, connects remote unit 44a to 44b, remote units 44 in different location from master unit 42, and each remote unit 44 is non-overlapping with a previous/next remote unit 44, which is also considered to be a “different location”, see Fig. 2B),
and wherein at least one of the first repeater device or the second repeater device is configured to distribute, from the combined signal, a wireless wide area network (WWAN) signal, a wireless local area network (WLAN) signal, a citizens broadband radio service (CBRS) 
Kummetz does not expressly disclose: the combined signal is an RF signal of a specified frequency, or that the frequency of each of the plurality of RF signals is less than the specified frequency of the RF signal.
Nevertheless, Kummetz discloses the DMOC (optical) link can be replaced by a different transceiver for high data rate media (col. 5, ll. 31-33).
Henry discloses a distributed antenna system using a bi-directional repeater system including waveguide coupling devices  that carry waveguide transmissions in the millimeter-wave band (see Fig. 14, para. 0142-0143, mmwave carrier frequency, 60 GHz or in the range of 30-300 GHz, para. 0074), and downshifts transmission from mmwave to lower cellular frequency ~1.9GHz and transmit the signals over a wireless interface to other devices (para. 0143; cellular signals 1.9 GHz lower than the mmwave surface wave signal). 
Because both Kummetz and Henry disclose distributed antenna systems connecting repeater/remote units with wired connections, it would have been obvious to one of ordinary skill in the art, to substitute one wired connection scheme for another, for the predictable 

Regarding claims 3 and 14, Kummetz further discloses the digital signal processor of the first communication device is further configured to provide access to a first type of communication network to the plurality of communication systems that are communicatively coupled to the first communication device directly via a plurality of different types of networks or via the plurality of repeater devices (master unit 42 provides access to remote units 44 (i.e. a distributed antenna system) to the base stations 24, Fig. 2A).

Regarding claim 5, Henry further discloses the digital signal processor of the first communication device is further configured to:
map and merge the obtained plurality of RF signals corresponding to different communication protocols into a first RF signal of a first frequency (waveguide transmission has plurality of subcarriers, which carrier signals that can be extracted for re-transmission by the repeater device, para. 0143, thus the subcarriers of the mmwave transmission correspond to the claimed “first RF signal”, Fig. 14); and
transmit, through a first wired medium, the first RF signal of the first frequency to a first repeater device of the plurality of repeater devices (waveguide transmission carried on subcarriers of a mm-wave signal, para. 0143, received by repeater 1400, Fig. 14).



Regarding claim 9, Kummetz further discloses the different communication protocols correspond to a Wireless-Fidelity (Wi-Fi) protocol, a Bluetooth Protocol, a Bluetooth low energy (BLE) protocol, a Zigbee protocol, a cellular communication protocol, an infrared communication protocol, a radio frequency for consumer electronics (RF4CE) protocol, a wireless sensor network protocol, or different variations of wireless wide area network (WWAN), wireless local area network (WLAN), a citizens broadband radio service (CBRS) protocol, or wireless personal area network (WPAN) protocols (cellular and broadband wireless metropolitan networks 20, Fig. 1, col. 1, ll. 13-20, CDMA, UMTS, col. 1, ll. 59-60; base stations, col. 2, ll. 7-21; fig. 11 shows cellular and broadband wireless metropolitan network, col. 3, ll. 1-3, which all correspond to WWAN).

Regarding claims 10-12 and 18, Henry discloses the specified frequency of the RF signal is a mmWave signal with a frequency of 60 GHz and/or in the range of 55-65 GHz (see Fig. 14, para. 0142-0143, mmwave carrier frequency, 60 GHz, para. 0074).

Regarding claims 19 and 20, Kummetz discloses a method of communication, the method comprising:
obtaining, by at least one repeater device, a combined RF signal through a wired medium from a first communication device, wherein the combined RF signal comprises a plurality of radio frequency (RF) signals corresponding to different communication protocols obtained from a plurality of communication systems by the first communication device (distributed antenna system 50, DMOC/optical links 60, connect remote units 44 to Master unit 42 which combines downlink signals from base stations 24a-d, and transmits them to remote units 44, col. 4, ll. 34-48, Fig. 3; wherein the base stations correspond to multiple operators, col. 4, ll. 6-9, 16-18); and
distributing, from the obtained combined RF signal, the plurality of radio frequency (RF) signals corresponding to different communication protocols wirelessly to a plurality of end-user devices or one or more communication systems of the plurality of communication systems (remote units 44 re-transmit signals extracted from combined signal, col. 4, ll. 34-48, Fig. 3).
However, Kummetz does not expressly disclose a non-transitory computer-readable medium having stored therein, computer- executable code, which when executed by a digital signal processor, cause the digital signal processor to execute operations for the communication method above, or that the combined RF signal is a mmWave RF signal of a specified frequency.
Nevertheless, Kummetz discloses the DMOC (optical) link can be replaced by a different transceiver for high data rate media (col. 5, ll. 31-33).

Because both Kummetz and Henry disclose distributed antenna systems connecting repeater/remote units with wired connections, it would have been obvious to one of ordinary skill in the art, to substitute one wired connection scheme for another, for the predictable result of using the mmwave waveguide connection of Henry to connect the remote units of Kummetz which also suggests that other types of transceivers and media can be used.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to implement the repeater method as a program implemented as software stored in a computer readable medium and executed by a computer, since this is also suggested by Henry.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummetz (US 8,346,091) in view of Henry (US 2017/0018831) as applied to claims 1 and 13 above, and further in view of Hussain et al. (US 2018/0115080, hereinafter “Hussain”).
Regarding claims 8 and 17, Kummetz and Henry further discloses the at least one repeater device is further configured to execute multiple-input multiple-output (MIMO) communication with the plurality of end-user devices or the one or more communication systems of the plurality of communication systems (Kummetz, col. 5, ll. 1-15, Remote units 44 configured with MIMO, in the context of cellular air interfaces like CDMA and UMTS, col. 1, ll. 13-20 and 59-60), wherein the specified frequency of the RF signal is a mmWave RF signal (Henry, Fig. 14, para. 0142-0143, mmwave carrier frequency, 60 GHz or in the range of 30-300 GHz, para. 0074).
However, Kummetz and Henry do not expressly disclose that the MIMO communication is executed at a sub 6 gigahertz (GHz) frequency that is less than the specified frequency of the RF signal.
Hussain discloses a MIMO antenna system that is operable in bands between 1610-2710 MHz for GMS, PCS, UMTS, and LTE (page 1, para. 0017). Thus it is implicit that UMTS MIMO communications occur in frequencies corresponding to 1610-2710 MHz or 1.61 GHz – 2.71 GHz, which are below 6 GHz and also the mmwave 30GHz+ frequencies specified by Henry.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to specify that the MIMO communications of Kummetz are executed at a sub-6 GHz frequency since this is implicit for MIMO communications in UMTS systems.

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/11/2022